DETAILED ACTION

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-13, 16-26, 29, 41-52, and 54-61 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection because support could not be found in the disclosure as originally filed for us of a non-silicone synthetic rubber compound as the adherent structure.  While alternative elements positively recited in the specification may be explicitly excluded in the claims (see MPEP 2173.05(i)), there does not appear to be any positive recitation of silicone rubber as the adherent structure.


Claim Rejections - 35 USC § 103
Claims 41-46, 48, 50-52, 54-56, and 59-61 are rejected under 35 U.S.C. 103 as being unpatentable over Fathi et al. (US 2012/0089180 A1) in view of Charnock (US 4,451,615).
	Fathi et al. is directed to a curable adhesive composition comprising a polymerizable or crosslinkable organic vehicle comprising polymerizable monomer or crosslinkable polymer chains, a photoinitiator responsive to a selected wavelength of light, and an energy converting material selected to emit said wavelength of light when exposed to imparted radiation (paragraphs 0014-0017).  The adhesive composition is placed in contact with two or more components to be bonded to form an assembly prior to irradiating the energy converting material (paragraph 0088).  The energy converting material may be an upconverting or downconverting material (paragraph 0093).  The photoinitiator may be a benzoin ether, benzyl ketal, -dialkoxyacetophenones, -aminoalkylphenones, acylphosphine oxide, benzphenones/amines, thioxanthones/amines, and titanocene (paragraph 0128).  The energy converting material and the photoinitiator may be attached together (paragraph 0089).  The composition may contain plasticizers (paragraph 0091).  The composition may contain particulate filler, such as metal or dielectric powder (paragraph 0121).  The energy conversion material may be a phosphor (paragraph 0136), such as Y3Al5O12 (i.e. YAG) doped with cesium (Table 2).  Organic compounds - such as anthracene, polyvinyltoluene, styrene, or fluors - may be used as the energy conversion material (paragraphs 0146-0147).  Suitable materials that may be joined with the adhesive composition include those with mismatched coefficient of thermal expansion - such as metals and plastics including polypropylene and silicone (paragraph 0125).  A peroxide may be added to assist in the initiation of polymerization (paragraph 0171).  The monomer system of the 
	While Fathi et al. teach the use of UV or light curable adhesives (paragraph 0302), there is no teaching that the adhesive comprise a natural or non-silicone synthetic rubber in addition to a polymerizable adhesive, photoinitiator, and energy converting material.
	Charnock is directed to an adhesive forming bonds of high tensile shear strength and high T-peel strength comprising a polymerizable acrylate ester monomer and an isoprene rubber (column 1, lines 58-66).  The adhesive is a UV curing adhesive (column 2, lines 28-31).  The polyisoprene rubber may be natural or synthetic (column 5, lines 8-17).
	It would have been obvious to one of ordinary skill in the art to use the adhesive of Charnock in the composition of Fathi et al. because it exhibits high tensile shear and T-peel strengths, particularly since the courts have held the selection of a known material (e.g. the adhesive of Charnock) based on its suitability for its intended use (e.g. a UV-curable adhesive) supported a prima facie obviousness determination.  See MPEP 2144.07.
	One of the components to be bonded reads on the first member, the other component to be bonded reads on the second member, the isoprene rubber reads on the adherent structure, and the polymerizable acrylate ester monomer reads on the polymerizable adhesive composition.
	Regarding claim 42, metal and/or plastic materials bonded together read on at least a metal article and/or a plastic article.

Claims 47 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Fathi et al. (US 2012/0089180 A1) in view of Charnock (US 4,451,615) as applied above to claims 43 and 48, respectively, and further in view of Bourke, Jr. et al. (US 2010/0016783 A1).
	Fathi et al. taken in view of Charnock suggest all the limitations of claims 47 and 49, as outlined above, except for the use of one of the materials recited in these claims as the energy converting material.  However, Fathi et al. do state that suitable upconverting and downconverting materials are described in US patent application 12/417,779 (paragraph 0093).  The Bourke, Jr. et al. reference, i.e. US 2010/0016783 A1, is published application 12/417,779.
	CaS and Y2O3 are among the energy modulating agents cited in Bourke, Jr. et al. (paragraph 0512).
	It would have been obvious to one of ordinary skill in the art to use any of the agents cited in Bourke, Jr. et al. as the energy converting material of Fathi et al. because Fathi et al. explicitly teach that they are suitable and the courts have held the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  See MPEP 2144.07.

Claims 57 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Fathi et al. (US 2012/0089180 A1) in view of Charnock (US 4,451,615) as applied to claim 41 above, and further in view of Blome Primer 71 Secondary Bonding Agent.
	Fathi et al. taken in view of Charnock suggest all the limitations of claims 57 and 58, as outlined above, except for the details of the primer.
	Blome Primer 71 Secondary Bonding Agent disclose a moisture activated, two-component urethane-based primer system having versatile bonding characteristics (Product 
	It would have been obvious to one of ordinary skill to use Blome Primer 71 as the primer in the assembly of Fathi et al. because it has versatile bonding characteristics and is virtually unaffected by temperature fluctuations, high humidity, or moisture containing substrates.

Claims 1-5, 7, 9-13, 16-20, 23-26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Fathi et al. (US 2012/0089180 A1) in view of Charnock (US 4,451,615), as evidenced by Innovations in Bonding to Low Surface Energy Surfaces (3M, Industrial Adhesives and Tapes Division).
	Fathi et al. taken in view of Charnock suggest all the limitations of claim 1-5, 7, 9-13, 16-20, 23-26, and 29, as outlined above, except for specifying the surface energy of the components to be bonded together.  However, one of ordinary skill in the art would expect surface energy to be a property of the material forming the surface.  Since Fathi et al. disclose that their adhesive composition may be used to bond substrates such as silicone resin (paragraph 0125) as well as substrates having low energy, such as Teflon®, PET, nylon, polystyrene, and polypropylene (paragraph 0198), and since these materials are recited in the instant specification as low surface energy materials (e.g. see line 29 on page 55 and claims 18, 19, 54, and 55), one of ordinary skill in the art would expect these materials to intrinsically having surface energies that satisfy the limitations in claims 1, 16, and 17.  This position is supported by the Table on the third page of the attached 3M document (Innovations in Bonding to Low Surface Energy Surfaces) indicating that PET, nylon-6,6, polystyrene, polypropylene, and silicone all have surface energies of less 2) with silicone and polytetrafluoroethylene (i.e. Teflon®) having surface energies of less than 30 mN/m.
	It would have been obvious to one of ordinary skill in the art to use the any of the materials explicitly disclosed by Fathi et al., including those with low surface energies, as one or more of the components to be bonded together.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fathi et al. (US 2012/0089180 A1) in view of Charnock (US 4,451,615) as evidenced by Innovations in Bonding to Low Surface Energy Surfaces (3M, Industrial Adhesives and Tapes Division) as applied above to claims 2 and 7, respectively, and further in view of Bourke, Jr. et al. (US 2010/0016783 A1).
	Fathi et al. taken in view of Charnock as evidenced by Innovations in Bonding to Low Surface Energy Surfaces suggest all the limitations of claims 6 and 8, as outlined above, except for the use of one of the materials recited in these claims as the energy converting material.  However, Fathi et al. do state that suitable upconverting and downconverting materials are described in US patent application 12/417,779 (paragraph 0093).  The Bourke, Jr. et al. reference, i.e. US 2010/0016783 A1, is published application 12/417,779.
	CaS and Y2O3 are among the energy modulating agents cited in Bourke, Jr. et al. (paragraph 0512).
	It would have been obvious to one of ordinary skill in the art to use any of the agents cited in Bourke, Jr. et al. as the energy converting material of Fathi et al. because Fathi et al. explicitly teach that they are suitable and the courts have held the selection of a known material prima facie obviousness determination.  See MPEP 2144.07.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fathi et al. (US 2012/0089180 A1) in view of Charnock (US 4,451,615) as evidenced by Innovations in Bonding to Low Surface Energy Surfaces (3M, Industrial Adhesives and Tapes Division) as applied to claim 20 above, and further in view of Blome Primer 71 Secondary Bonding Agent.
	Fathi et al. taken in view of Charnock as evidenced by Innovations in Bonding to Low Surface Energy Surfaces suggest all the limitations of claims 21 and 22, as outlined above, except for the details of the primer.
	Blome Primer 71 Secondary Bonding Agent disclose a moisture activated, two-component urethane-based primer system having versatile bonding characteristics (Product Description).  The primer is virtually unaffected by temperature fluctuations, high humidity, or moisture containing substrates (Benefits).
	It would have been obvious to one of ordinary skill to use Blome Primer 71 as the primer in the assembly of Fathi et al. because it has versatile bonding characteristics and is virtually unaffected by temperature fluctuations, high humidity, or moisture containing substrates.

Terminal Disclaimer
The terminal disclaimer filed on 20 September 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,410,991 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments (in combination with the claim amendments) with respect to the rejections of the claims under 35 U.S.C. 103 set forth in the Office action mailed 19 April 2021 have been fully considered and are persuasive.  Therefore, these rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of at least Fathi et al. and Charnock.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787